Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 12, 2022

                                      No. 04-21-00562-CR

                                        Yuri MEDINA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1596
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
       On May 13, 2022, we abated this appeal to the trial court to hold a hearing to determine
whether appellant desired to prosecute her appeal, whether appellant was indigent, and whether
counsel had abandoned this appeal. See TEX. R. APP. P. 38.8(b)(2). On July 7, 2022, a
supplemental clerk’s record containing the trial court’s findings of facts and conclusions of law
was filed. The trial court found appellant desires to prosecute her appeal, appellant is indigent,
appellate counsel Karl Basile has not abandoned this appeal, and appellant desires Karl Basile to
continue as her appellate counsel.
       We, therefore, ORDER this appeal reinstated on the docket of this court.
       We ORDER Karl Basile to file appellant’s brief on or before August 11, 2022. No
extensions will be granted absent extenuating circumstances. Appellant is advised that
counsel’s heavy case load or demanding work schedule is not an extenuating circumstance
warranting further requests for an extension of time.
       Rule 9.2(b) of the Texas Rules of Appellate Procedure (“the mailbox rule”) is
suspended for purposes of Karl Basile filing appellant’s brief. That is, in filing appellant’s
brief, Karl Basile cannot rely on the mailbox rule. If Karl Basile fails to file appellant’s
brief in Appeal No. 21-00562-CR as ordered, Karl Basile will be ordered to appear and
show cause why he should not be held in civil or criminal contempt or otherwise
sanctioned. See TEX. R. APP. P. 38.8(b)(4).
        We further ORDER the Clerk of this Court to have Karl Basile personally served
with a copy of this order. We also ORDER the person who personally serves Karl Basile to
file with this Court written proof of the date and time that Karl Basile was served with a
copy of this order.


Entered on this 12th day of July, 2022.

                                                              PER CURIAM


ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court